       Case 4:17-cv-07025-SBA Document 82-2 Filed 11/07/18 Page 1 of 3



 1   Robert A. Weikert (Bar No. 121146)
     rweikert@nixonpeabody.com
 2   Dawn N. Valentine (Bar No. 206486)
     dvalentine@nixonpeabody.com
 3   NIXON PEABODY LLP
     One Embarcadero Center
 4   San Francisco, California 94111-3600
     Tel: (415) 984-8200
 5   Fax: (415) 984-8300

 6   David L. May (appearance pro hac vice)
     dmay@nixonpeabody.com
 7   Jennette E. Wiser (appearance pro hac vice)
     jwiser@nixonpeabody.com
 8   NIXON PEABODY LLP
     799 9th Street NW
 9   Washington, DC 20001-4501
     Tel: (202) 585-8000
10   Fax: (202) 585-8080

11   Jason T. Kunze (appearance pro hac vice)
     jkunze@nixonpeabody.com
12   NIXON PEABODY LLP
     70 West Madison Street, 35th Floor
13   Chicago, IL 60602
     Tel: (312) 977-4400
14   Fax: (312) 977-4405

15   Attorneys for Stardock Systems, Inc.

16

17                              UNITED STATES DISTRICT COURT

18                           NORTHERN DISTRICT OF CALIFORNIA

19                                          OAKLAND DIVISION

20   STARDOCK SYSTEMS, INC.,                       Case No.: 17-cv-07025-SBA

21                                Plaintiff,       DECLARATION OF DAWN N.
                                                   VALENTINE IN SUPPORT OF
22              vs.                                PLAINTIFF’S MOTION TO MODIFY THE
                                                   SCHEDULING ORDER AND FOR LEAVE
23   PAUL REICHE III and ROBERT                    TO FILE FOURTH AMENDED
     FREDERICK FORD,                               COMPLAINT
24
                                  Defendants.      Date:       December 12, 2018
25                                                 Time:       2:00 p.m.
                                                   Ctrm:       210
26                                                 Before:     Hon. Saundra B. Armstrong

27   AND RELATED COUNTERCLAIM
28
      VALENTINE DECLARATION IN SUPPORT OF MOTION TO MODIFY SCHEDULING ORDER AND
                     FOR LEAVE TO FILE FOURTH AMENDED COMPLAINT
                                                                               Case No. 17-cv-07025-SBA
     4816-4886-5914.1
       Case 4:17-cv-07025-SBA Document 82-2 Filed 11/07/18 Page 2 of 3



 1              I, Dawn N. Valentine, declare and state:

 2                      1. I am Of Counsel with the firm of Nixon Peabody LLP and counsel of record for

 3   Plaintiff Stardock Systems, Inc. (“Stardock”) in the above-captioned action. Unless otherwise

 4   noted, the following is true and correct and within my personal knowledge, and thus I would and

 5   could testify competently to the same.

 6                      2. Defendants and Counterclaimants, Mr. Reiche and Mr. Ford (“Defendants”)

 7   responded to Stardock’s Third Amended Complaint with a Motion to Dismiss filed on Monday,

 8   October 29, 2018. That motion seeks dismissal of Stardock’s Twelfth and Thirteenth causes of

 9   action (the “interference claims”). Prior to filing their motion, Defendants’ counsel sought to
10   meet and confer with us on October 25, 2018, two business days before their filing. I, along with

11   Robert Weikert, spoke by telephone with Defendants’ counsel, Tiffany Hanson on the afternoon

12   of October 26, 2018. During that phone conference Mr. Weikert and I pointed out the multiple

13   references to actionable interference throughout the Complaint. In the spirit of compromise,

14   however, we offered to amend Stardock’s operative complaint to more clearly link the facts

15   reflecting interference to the stated causes of action. Counsel indicated that she would consider

16   our argument and would let us know whether they would be filing the motion to dismiss or would

17   agree to allow us to file an amended complaint. We did not hear back from counsel, however,

18   before the motion to dismiss was filed.

19                      3. Third, there has been no prior attempt to cure any deficiencies in Stardock’s Third
20   Amended (or any other) Complaint because no deficiencies have been previously identified by

21   the Court or other parties to this litigation.

22                      4. The parties are presently in the midst of discovery, and have exchanged

23   interrogatory responses and documents, and also engaged in third-party discovery. That

24   discovery is ongoing. No depositions have been taken yet and none are currently scheduled.

25                      5. Attached hereto as Exhibit A is a true and correct copy of Stardock’s proposed

26   Fourth Amended Complaint (without Exhibits) that reflects how it differs from the Third

27   Amended Complaint in redline.

28                                                        -2-
      VALENTINE DECLARATION IN SUPPORT OF MOTION TO MODIFY SCHEDULING ORDER AND
                     FOR LEAVE TO FILE FOURTH AMENDED COMPLAINT
                                                                                           Case No. 17-cv-07025-SBA
     4816-4886-5914.1
       Case 4:17-cv-07025-SBA Document 82-2 Filed 11/07/18 Page 3 of 3



 1                      6. Following the commencement of this suit in December 2017, and following

 2   settlement of the pleadings, the Parties have been engaged in discovery, including exchanging

 3   interrogatory responses and documents, and have also undertaken third-party discovery. Those

 4   efforts are still underway. No depositions have been taken yet and none are scheduled at the

 5   present time.

 6              I declare under penalty of perjury under the laws of the State of California that the

 7   foregoing is true and correct.

 8              Executed this 7th day of November 2018 at San Francisco.

 9
                                                                      /s/ Dawn N. Valentine
10                                                                    Dawn N. Valentine
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                      -3-
      VALENTINE DECLARATION IN SUPPORT OF MOTION TO MODIFY SCHEDULING ORDER AND
                     FOR LEAVE TO FILE FOURTH AMENDED COMPLAINT
                                                                                         Case No. 17-cv-07025-SBA
     4816-4886-5914.1
